STONE, J.'
— On the authority of Ex parte Wallcer, 54 Ala. 577, we feel bound to hold the petition in this case fatally defective. The surprise, or accident complained of, is but the oversight of counsel, which is no excuse for the client. The affidavit is also fatally defective, in not disclosing when the Circuit Court finally adjourned, and in not giving a satisfactory excuse why the claimant did not make an application and showing for a new trial before the adjournment sine die of that term of the court.
Affirmed.